Citation Nr: 0811068	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  04-27 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for arthritis, to include 
rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from June 1965 to 
September 1973 and from April 1975 to July 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

In February 2005, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  The veteran also 
previously offered testimony at a hearing held at the RO 
before VBA personnel in November 2003.  A transcript of that 
hearing is also of record.

This claim was previously before the Board in May 2006 at 
which time it was remanded for both due process concerns and 
for additional evidentiary development, to include affording 
the veteran a VA examination.  The actions requested in that 
remand have been undertaken and the case has returned to the 
Board for appellate consideration.  

The Board previously observed that on the VA Form 9 received 
in July 2004, the veteran noted that he felt that problems 
with his kidney that required hospitalization were secondary 
to diabetes.  It is not clear whether the veteran intends to 
pursue a claim on this basis and this matter is referred to 
VBA for clarification and additional action, as required.


FINDINGS OF FACT

1.  A diagnosis of rheumatoid arthritis is not definitively 
established by the medical evidence in this case.



2.  The competent evidence fails to demonstrate that 
arthritis (any form) manifested during either of the 
veteran's periods of service or during the first post-service 
year; currently manifested arthritis was initially diagnosed 
years after the veteran's discharge from service and is not 
related to the veteran's active duty service.


CONCLUSION OF LAW

Arthritis (any form) was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to have 
been incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002). VA must request 
that the claimant provide any evidence in the claimant's 
possession that pertains to a claim.  38 C.F.R. § 3.159 
(2007).  See also Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).

After careful review of the claims folder, the Board finds 
that letters dated in February 2003 and May 2006 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Collectively, these letters 
advised the veteran what information and evidence was needed 
to substantiate the claim decided herein and what information 
and evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claimed condition and 
enough information for the RO to request records from the 
sources identified by the veteran.  In this way, he was 
advised of the need to submit any evidence in his possession 
that pertains to the claim.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  Finally the letters advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.

The Board notes that the May 2006 letter was sent to the 
veteran after the March 2003 rating decision.  Although this 
letter was not sent prior to initial adjudication of the 
appellant's claim, this was not prejudicial to him, since the 
claim was readjudicated thereafter and an additional 
supplemental statement of the case (SSOC) was provided to the 
appellant in September 2007.  See Prickett v. Nicholson, 20 
Vet. App. 370 (2006).  Further, through his statements, the 
veteran has demonstrated his understanding of what is 
necessary to substantiate his claim, i.e., any notice defect 
was cured by the veteran's actual knowledge.  See Sanders v. 
Nicholson, 487 F.3d. 881 (Fed. Cir. 2007; see also Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  In any event, the 
Board finds that a reasonable person could be expected to 
understand from the notice what was needed to substantiate 
the claim and thus the essential fairness of the adjudication 
was not frustrated.  Id.  As such, the Board concludes that, 
even assuming a notice error, that error was harmless.  See 
Medrano v. Nicholson, 21 Vet. App. 165 (2007); Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The May 2006 letter provided such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claim and 
providing a VA examination when necessary.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  In this regard, 
the veteran's service medical records are associated with the 
claims folder, as well as all relevant VA and non-VA 
treatment records.  He has provided hearing testimony on two 
occasions, in both 2003 and 2005.  Records from the Social 
Security Administration have also been obtained.  The veteran 
has not identified any additional relevant, outstanding 
records that need to be obtained before deciding his claim.  
A VA examination was provided in conjunction with the 
veteran's claim in 2007, which included a comprehensive 
review of the evidence and an opinion addressing the question 
of an etiological relationship between the veteran's active 
service and currently diagnosed arthritis.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."   Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Factual Background

The veteran filed his original service connection claim for 
rheumatoid arthritis in October 2002, indicating that this 
condition initially arose in October 1985.  

The service medical records (SMRs) from the veteran's first 
period of service show that upon enlistment examination of 
June 1965, clinical evaluation of the upper and lower 
extremities as well as the feet and spine, was normal.  In 
December 1966, the veteran was seen for complaints of a right 
thumb injury after falling from a tank.  X-ray films were 
negative and a sprain was diagnosed.  The veteran was treated 
for a laceration of the left hand in November 1967.  In 
August 1969, the veteran was seen due to complaints of a left 
thumb injury.  X-ray films of the left thumb were normal.  
The veteran was seen with complaints of swelling in the hands 
in August 1970.  He was treated for back pain in December 
1971.  The August 1973 separation examination report revealed 
that clinical evaluation of the upper and lower extremities 
as well as the feet and spine, was normal.  

The veteran underwent a VA examination in January 1974.  His 
complaints included stiffness of the back, occurring every 3 
to 4 months.  X-ray films of the cervical and lumbar spine 
taken in January 1975, were negative for evidence of 
arthritis.  A diagnosis of disorder of the low back, not 
found, was made.  

SMRs from the veteran's second period of service include a 
January 1975 enlistment examination which reveals that 
clinical evaluation of the upper and lower extremities as 
well as the feet and spine, was normal.  The veteran denied 
having symptoms of swollen or painful joints, or of 
arthritis, rheumatism or bursitis.  In June 1975, the veteran 
complained of loss of strength and range of motion of the 
left hand and of shin splints.  Throughout the remainder of 
the second period of service, the veteran was treated for 
shin splints.  He was also treated for: torn ligaments of the 
right ankle (May 1976), chronic stress reactions of both 
tibias (August 1976); left thumb symptoms (March 1977); and 
sclerotic changes of the right tibia (April 1978).  An 
examination conducted in April 1978, prior to separation, 
revealed that clinical evaluation of the upper and lower 
extremities as well as the feet and spine, was normal.  The 
veteran reported having symptoms of swollen or painful 
joints, and indicated that he did not know if he had symptoms 
of arthritis, rheumatism or bursitis. 

A VA examination was conducted in August 1978.  The veteran 
complained of pain and soreness of the shins.  X-ray films of 
the right and left tibias were negative.  A diagnosis of a 
history of leg pain, no abnormalities found, was made.  
Service connection for pathology of the legs, to include shin 
splints, was denied in a December 1978 rating action.  

VA medical records dated in 1992 show that the veteran was 
seen for complaints of leg pain/shin splints, diagnosed as 
musculoskeletal pain.  

The veteran underwent a VA orthopedic evaluation in July 
1992, particularly for evaluation of the hands for possible 
arthritis.  The veteran gave a history of a left hand injury 
in 1975.  An impression of an old fracture of the left 5th 
finger, without apparent functional impairment, but with 
symptoms of edema and weakness, which the examiner could not 
explain on an orthopedic basis, was made.  Service connection 
for traumatic arthritis of both hands was denied in an August 
1992 rating action.    

A VA examination of the joints was conducted in April 1996.  
The veteran complained of soreness in the legs and symptoms 
of weakness and numbness of the hands.  The impression 
pending review of X-ray films was upper extremity and forearm 
myalgia without apparent explanation except for skeletal 
build and tibial pain, similar to shin splints, probably 
related to circulatory impairment and skeletal build.  X-ray 
films of the tibia and fibula revealed no gross osseous, 
joint or soft tissue abnormality.  X-ray films of the forearm 
revealed no gross osseous, joint or soft tissue abnormality.   

VA records reflect that the veteran was seen in December 2001 
with complaints of joint pain, particularly in the wrists.  
The doctor noted that a rheumatoid factor had been negative 
on two occasions.  An impression of a suggestion of 
inflammatory arthropathy (mostly historical) and the possible 
presence of non-organic factors, was made.  The doctor stated 
that the presentation was most compatible with seronegative 
rheumatic arthritis.  VA records dated in 2002 show that the 
veteran was being followed for conditions described as 
rheumatoid arthritis and inflammatory arthropathy.  

Evidence and medical records furnished by the Social Security 
Administration reveal that the veteran was determined to be 
disabled due to osteoarthritis and allied disorders, 
effective from January 2002.

Service connection for rheumatoid arthritis was denied in a 
March 2003 rating action.  

The veteran presented testimony at a hearing held at the RO 
in November 2003.  The veteran indicated that he was in 
receipt of Social Security disability benefits for medical 
conditions including arthritis.  The veteran indicated that 
during service in Germany, he had to go to a doctor due to 
symptoms of swelling and joint pain in the hands.  The 
veteran stated that the doctor diagnosed arthritis at that 
time.  The veteran indicated that after service, his joint 
problems did not resurface until about 1999.  The veteran 
indicated that he did not have a medical record or opinion 
linking rheumatoid arthritis with service.

A VA record dated in November 2003, indicates that prescribed 
medications had not significantly improved the veteran's 
symptoms of multiple joint pain and stiffness.  An impression 
of non-erosive arthritis was made.  

In December 2003, the veteran underwent a VA neurological 
evaluation.  The report indicated that diabetes had been 
diagnosed months previously.  The veteran reported having a 
several year history of symptoms of pain and swelling of the 
hands and feet.  The examiner explained that the veteran's 
complaints pre-dated the development of diabetes and observed 
that physical examination had revealed no signs of motor 
involvement.  The report stated that the superficial sensory 
loss was not consistent with diabetic neuropathy.  EMG (right 
lower extremity) and nerve conduction studies were 
recommended and performed in January 2004 and were normal; 
without objective evidence supporting the presence of 
significant diabetic neuropathy.

VA records dated in 2004 show that the veteran continued to 
be treated for arthritis.    

The veteran presented testimony a travel Board hearing held 
in February 2005.  The veteran indicated that he thought that 
cold weather and temperatures which he was exposed to while 
serving in Germany and Korea had caused rheumatoid arthritis.  
He stated that he had never gone to sick call during service 
for arthritis or arthritic symptoms, but he was seen at one 
point (in Germany) possibly in 1967, for pain in the hands.  
The veteran indicated that no doctor had ever told him that 
the arthritis was related to his military service.

Pursuant to a May 2006 Board remand, VA records dated from 
1984 to 1994 were added to the file in 2006.  As previously 
mentioned herein, records dated in 1992 and 1993 revealed 
treatment for leg pain/shin splints.  However, the records 
were entirely negative for a diagnosis of or for X-ray 
evidence of any type of arthritis of any joint.  A bone scan 
of both legs done in July 1992 noted that possibly 
degenerative changes were shown in the area of the knee 
joints.  However, follow-up films of the knees taken in 
September 1992 revealed no gross osseous, joint or soft 
tissue abnormality.  X-ray films of the right hip and 
lumbosacral spine taken in January 1993 revealed no 
abnormality.  Testing done in May 1993 was inconclusive for 
chronic compartment syndrome of the lower extremities; 
however the possibility that a false negative result was 
obtained was discussed in an October 2003 record.  

A VA examination was conducted in April 2007 and the claims 
folders were reviewed.  The veteran complained of a 5 year 
history of pain in the hands, feet and left buttock area, and 
also complained of knee pain.  It was noted that from 2002 to 
2004 he had been treated for inflammatory arthritis, which 
was thought to be consistent with seronegative rheumatoid 
arthritis.  The examiner observed that the criteria for 
rheumatoid arthritis had never been met and that the 
rheumatoid factor was shown to be negative on more than one 
occasion.  The VA examiner referenced a couple of instances 
in the service medical records (such as April 1978) which 
documented complaints of joint pains, but mentioned that 
arthritis was not diagnosed in service.  

Physical examination revealed findings consistent with 
moderate osteoarthritis of the hands, but the examination was 
otherwise normal.  The examiner opined that it was unlikely 
that any of the current findings of arthritis were related to 
symptoms or signs recorded during military service.  
Additional testing including X-ray films was ordered and a 
rheumatoid factor was negative.  Having reviewed additional 
test results, the examiner concluded that the findings were 
entirely consistent with the initial opinion.  



Legal Analysis

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis herein 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran generally contends that cold weather and 
temperatures to which he was exposed while serving in Germany 
and Korea caused some form of arthritis, to include 
rheumatoid arthritis.  SMRs dated during both periods of 
active service document complaints of joint pains, as well as 
noting complaints of swollen or painful joints and problems 
with bilateral shin splints in 1978.  Post-service medical 
records show that the veteran complained of leg pain/shin 
splints as early as 1978.  However, the fact remains that 
arthritis was not diagnosed in service or within the first 
post-service year.  Accordingly, service connection is not 
warranted on a presumptive basis.  See 38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007) (certain 
chronic disabilities, such as arthritis, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service).

A definitive post-service diagnosis of arthritis is first 
shown by medical evidence dated in 2001, more than 20 years 
after the veteran's discharge from service.  From 2001 
forward, several diagnoses were attributed to the veteran's 
joint pain, including inflammatory arthritis, osteoarthritis 
and "seronegative rheumatic arthritis" (indications of).  
As discussed by the VA examiner in 2007, a diagnosis of 
rheumatic arthritis has never been firmly established in this 
case, the criteria for rheumatoid arthritis have not been 
fully met according to any documented medical record and 
repeat test results have been negative for a rheumatoid 
factor.  In essence, the record contains no current diagnosis 
of rheumatoid arthritis.  However, inasmuch as a current 
diagnosis of arthritis, consistent with osteoarthritis was 
made in 2007, the presence of the currently claimed condition 
is established.  

However, currently diagnosed arthritis has not been in any 
way linked to the veteran's periods of service.  In this 
case, no probative and/or competent evidence has been 
presented which establishes or even suggests that the 
veteran's post-service diagnosis of arthritis is 
etiologically related to his active service.  A requirement 
for a showing of such a relationship has been repeatedly 
reaffirmed by the Court of Appeals for the Federal Circuit, 
which has held that a veteran seeking disability benefits 
must establish the existence of a disability and a connection 
between the veteran's service (or a service connected 
disability) and the disability claimed.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  The only competent medical 
opinion on file addressing the matter of etiology, offered by 
a VA examiner in 2007, fails to support the veteran's claim.  
There is no contrary medical opinion of record.

Moreover, the record here discloses a span of several years 
since the veteran's discharge from service without any 
clinical evidence to support an assertion of a continuity of 
symptomatology of arthritis.  In view of the lengthy period 
without evidence of treatment for or even a diagnosis of 
arthritis, there is no evidence of a continuity of symptoms, 
and this weighs heavily against the claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board notes that 
treatment for leg pain/shin splints which was documented 
between 1978 and 2001, is not akin to or indicative of 
treatment for arthritis and the Board points out that service 
connection for shin splints was raised as a separate claim 
which was originally denied by VA in 1978.

Although the evidence shows the presence of currently 
diagnosed arthritis, such evidence, alone, is insufficient to 
establish service connection.  There must be competent 
evidence establishing an etiological relationship between an 
injury or disease in service and the current disability.  The 
veteran, as a lay person, is not qualified to render a 
medical opinion as to etiology or diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Accordingly, mere 
contentions, statements and hearing testimony of the veteran, 
no matter how well meaning, without supporting medical 
evidence that would etiologically relate the currently 
claimed condition with conditions or events which occurred in 
or are related to service, is not competent medical evidence.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"). 

The Board acknowledges that records from the Social Security 
Administration (SSA) show that the veteran was determined to 
be disabled due to osteoarthritis from January 2002, forward.  
However, VA is not bound by the findings of disability and/or 
unemployability made by other agencies, including SSA.  See 
Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  
Significantly, this decision and the evidence used in making 
the determination failed to establish or even suggest an 
etiological relationship between the veteran's periods of 
service and arthritis initially diagnosed more than two 
decades after his discharge.  

Thus, with consideration of the veteran's service medical 
records, the length of time following service prior to a 
recorded diagnosis of arthritis, and the absence of any 
medical opinion suggesting a causal link to the veteran's 
service, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for arthritis.  Consequently, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).




ORDER

Entitlement to service connection for arthritis, to include 
rheumatoid arthritis, is denied.



____________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


